Cockrell, J.,
dissenting.
I think the case before us may be differentiated from our conclusion in Seaboard Air Line Ry. v. Maxey.
The Circuit Courts are with us the courts of most general jurisdiction, which will be assumed unless lack of jurisdiction plainly appears. In the case before us the declaration places no specific value upon the cow killed, and the only statement of the amount of the loss is in the ad damnum, which places it at five hundred dollars, an amount easily within the jurisdiction of the court. It is true that during the course of the trial Mills testified the cow was worth fifty dollars to him, if it was worth anything at all; but further testified that he would not have sold her. There was other evidence from which the jury might have found the value of the animal killed to exceed fifty dollars.
The declaration stated a case within the jurisdiction of the court, and there was no plea to the jurisdiction. If good faith be accepted as the test whereby to determine jurisdiction of this class of courts, I cannot say but that although in the claim presented to the company the cow was valued at only fifty dollars, the plaintiff, by reason of the peculiar wording of the statute, section 2871, Gen. Stats., allowing damages for double the value of the animal killed, may in good faith have considered himself entitled to more than one hundred dollars.
In dealing with the jurisdiction of the Circuit Courts, which under our system is most closely allied to that formerly possessed by the Court of King’s Bench (Taylor v. State, 49 Fla. 69, text 77, 38 South. Rep. 380), we must give to its assertion of jurisdiction, as well as to its refusal to surcease jurisdiction, every intendment; especially when the supposed lack of jurisdiction depends upon *518a matter in pais, and this applies even upon direct attack by writ of error or appeal. The declaration stating a case within its jurisdiction, we should leave largely to that court the privilege of asserting its dignity, should it be trifled with.
Shackleford, C. J., concurs in this dissent.